Case 3:19-cv-02454-MMA-MSB Document 68 Filed 12/29/20 PageID.1314 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                   IN THE UNITED STATES DISTRICT COURT
  9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11    TY STEWART, et al., individually          CASE NO.: 19cv2454-MMA (MSB)
       and on behalf of all others similarly
 12    situated,
                                                 ORDER GRANTING JOINT
 13                 Plaintiffs,                  MOTION TO AMEND
                                                 SCHEDULING ORDER
 14          v.                                  REGULATING DISCOVERY AND
                                                 THE DEADLINE TO FILE A
 15    KODIAK CAKES, LLC,                        MOTION FOR CLASS
                                                 CERTIFICATION
 16                 Defendant.                   [ECF No. 67]
 17

 18

 19

 20         Having reviewed the Parties’ “Joint Motion to Amend Scheduling Order
 21   Regulating Discovery and the Deadline to File a Motion for Class Certification”
 22   (“Joint Motion”) [ECF No. 67], and finding good cause for the requested
 23   continuance, the Court hereby GRANTS the Joint Motion as follows:
 24         1.     The deadline to serve all interrogatories, requests for admission, and
 25   document production requests necessary for the class certification motion is
 26   CONTINUED by approximately 4 months to April 30, 2021.
 27   ///
 28

                                                                                      ORDER
Case 3:19-cv-02454-MMA-MSB Document 68 Filed 12/29/20 PageID.1315 Page 2 of 2



  1         2.     Plaintiffs’ deadline to file their motion for class certification is
  2   CONTINUED by approximately 4 months to June 28, 2021.
  3         The Court cautions the Parties that this extension is significant, and the Court
  4   is not inclined to grant further continuances without a substantial showing of
  5   diligence and extraordinary circumstances interfering with the Parties’ ability to
  6   complete discovery and file any class certification motions within the time now
  7   provided.
  8         IT IS SO ORDERED.
  9   Dated: December 28, 2020
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                  -1-
                                                                                          ORDER
